Citation Nr: 0909036	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-18 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia





THE ISSUE

Entitlement to an effective date earlier than April 18, 2005, 
for the award of service connection for post traumatic stress 
disorder.  




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel





INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for post traumatic stress disorder and assigned an effective 
date of April 18, 2005.  The Veteran argues that he warrants 
an earlier effective date for the award of service connection 
for post traumatic stress disorder.


FINDINGS OF FACT

1.  In an April 27, 2004, decision, the Board denied 
entitlement to service connection for post traumatic stress 
disorder, determining that the Veteran did not have post 
traumatic stress disorder.  That decision is final.

2.  On April 18, 2005, the Veteran submitted a statement 
asking for a copy of his entire claims file.

3.  On May 23, 2005, the Veteran submitted an application to 
reopen the claim for service connection for post traumatic 
stress disorder.

4.  Subsequent VA treatment records and the report of a VA 
psychiatric examination in April 2006 confirmed that the 
Veteran had PTSD.

5.  Service connection for PTSD was granted for PTSD in a 
rating decision in April 2006, effective April 18, 2005.  




CONCLUSION OF LAW

The criteria for an effective date earlier than April 18, 
2005, for the award of service connection for post traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.156, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008) defines VA's 
duty to notify and assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2008).

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

A VCAA notice was sent in June 2005, which informed the 
veteran what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of and to submit 
any further evidence that was relevant to the claim.  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91.  Thus, VA did not need to send the veteran a 
new notice in connection with his claim for an earlier 
effective date.  

As to the duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  Id.  In 
this case, whether an earlier effective date is warranted is 
based upon the evidence that was already in the claims file 
at the time the veteran submitted his claim for service 
connection/reopen in 2005.  VA did not provide the veteran 
with an examination in connection with the claim for an 
earlier effective date, as it would not warrant an 
examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Specifically, a claim for an earlier effective date does not 
meet the statutory requirements for entitlement to a VA 
examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A) - (C) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4)(A) - (C) (2008).

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159(b), 20.1102 (2008).  The veteran has not 
claimed that VA has failed to comply with the notice and 
duty-to-assist requirements of the VCAA with respect to this 
current claim, and, in fact, stated he waived "all potential 
notification rights he may have on his effective date 
claim."  See VA Form 9, Appeal to the Board, received in 
July 2008.  

II.  Analysis

As noted in above, the Veteran's claim for entitlement to an 
earlier effective date stems from the April 2006 rating 
decision that granted him entitlement to service connection 
for post traumatic stress disorder and assigned an effective 
date of April 18, 2005.  The Veteran contends he warrants an 
earlier effective date going back to when he filed an initial 
claim for service connection for post traumatic stress 
disorder back in February 1983 by applying the provisions of 
38 C.F.R. § 3.156(c).  He cites to Vigil v. Peake, 22 Vet. 
App. 63 (2008), for this proposition.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
service connection based on a reopened claim will be the 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later." 38 C.F.R. § 3.400.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2008).

Under the provisions of 38 C.F.R. § 3.156(c)(1), it states 
that at any time after VA issues a decision on a claim, it 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  Such records include 
service records that are related to a claimed in-service 
event, but that such records do not apply when VA could not 
have obtained the records because they did not exist or 
because the claimant failed to provide sufficient information 
for VA to identify and obtain the records.  Id. at (c)(2).  
An award made based all or in part on the records identified 
by paragraph (c)(1) is effective on the date entitlement 
arose or the date VA received the previously-denied claim, 
whichever is later, or such other date as may be authorized 
by the provisions of this part applicable to the previously-
denied claim.  Id. at (c)(3).  

Establishing entitlement to service connection for post 
traumatic stress disorder consists of medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV).

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against an 
effective date earlier than April 18, 2005, for the award of 
service connection for post traumatic stress disorder.  

The Veteran argues that under the holding in Vigil, it is 
clear that the provisions of 38 C.F.R. § 3.156(c) apply, and 
he should be granted an effective date of February 9, 1983, 
for the award of service connection for post traumatic stress 
disorder.  In that case, the appellant had been denied 
service connection for post traumatic stress disorder on a 
prior occasion.  Vigil, 22 Vet. App. at 64-65.  He submitted 
an application to reopen the claim, and the claim was 
reopened and granted.  Id. at 65.  As part of the basis for 
reopening and granting the benefit, the RO considered records 
received from the now Army & Joint Services Records Research 
Center (JSRRC), which had verified one of the appellant's 
stressors.  Id.  The appellant argued he warranted an 
effective date going back to his original claim for service 
connection for post traumatic stress disorder based on the 
provisions of 38 C.F.R. § 3.156(c).  Id.  The Board in that 
case determined that that regulation did not apply because it 
found the records received from the JSRRC were not misplaced 
or erroneously omitted from the initial determination and 
were not the type of record contemplated by the regulation.  
Id.  The Court found that the Board had erred in its 
rationale for why the provisions of 38 C.F.R. § 3.156(c) did 
not apply, as the Secretary had agreed that such regulation 
was not limited to records that had been misplaced or 
erroneously omitted and vacated the Board decision for the 
Board to address the applicability of the regulation.  Id. at 
65-66.

Vigil does not stand for the proposition that the facts in 
this case require consideration of 38 C.F.R. § 3.156(c); 
rather, it clarifies under what circumstances the regulation 
does apply.  Id.  In the current case before the Board, the 
last time the claim for service connection for post traumatic 
stress disorder was denied was in an April 2004 Board 
decision.  At that time, the evidence of record consisted of 
service treatment records, service personnel records, a May 
2001 letter from the now JSRRC, medical records showing 
diagnoses of post traumatic stress disorder, medical records 
showing determinations that the Veteran did not meet the 
criteria for a diagnosis of post traumatic stress disorder, 
and statements and testimony from the Veteran.  The May 2, 
2001, letter from the JSRRC states the following, in part:

Enclosed are records submitted by the 5th 
Transportation Battalion (5th Trans Bn) 
in 1971.  The records provide the 
mission, significant activities, and 
support operations of the elements of the 
reporting unit.  Also, enclosed is an 
extract from a 1971 historical summary 
submitted by the 2nd Bn, 327th Infantry 
(Inf).  The record documents attacks at 
Phu Bai and Camp Eagle in 
September/October 1971.  Camp Eagle is 
the documented base area location for the 
5th Trans Bn.  [The Veteran]'s DA Form 20 
states that he was assigned to Company B 
(Co B), 5th Trans Bn from December [] 
1970 to November [] 1971.  

(Emphasis added.)

Thus, at the time of the April 2004 Board decision, there was 
evidence of a confirmed stressor-incoming attacks at the 
base where the Veteran was stationed.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  The Veteran had reported 
incoming attacks as one of his stressors.  See March 14, 
2000, VA outpatient treatment report; statement from Veteran, 
dated January 8, 2001; October 23, 2001, VA post traumatic 
stress disorder examination report.  

In denying the claim, the Board made a specific determination 
that the basis for the denial was the fact that the 
preponderance of the evidence was against a finding that the 
Veteran had post traumatic stress disorder.  It added, "In 
so finding, the Board notes that it does not reach the 
question of whether the [V]eteran's alleged stressors have 
been corroborated.  Rather, the [V]eteran does not have [post 
traumatic stress disorder]."  See 38 C.F.R. § 3.304(f) 
(stating the requirements for entitlement to service 
connection for post traumatic stress disorder).  That 
decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2008).

In granting service connection for PTSD in April 2006, the RO 
noted that a treatment record dated in January 2006 from the 
Clarksburg VA Medical Center disclosed that the Veteran has 
been receiving care for PTSD at that facility. The RO further 
took into account that a diagnosis of chronic PTSD was 
reported by the VA psychologist who had examined the Veteran 
earlier in April 2006. The April 2006 rating decision leaves 
little doubt that service connection for PTSD was granted on 
the basis of new and matrial evidence which confirmed that 
the Veteran now had that condition. It is clear that the fact 
which substantiated the Veteran claim in April 2006 was not 
that a stressor had been verified, but that he had PTSD.  

The DA Form 2627-1 that the Veteran submitted with his 
application to reopen the claim for service connection for 
post traumatic stress disorder shows that, in March 1971, he 
was "in an area designated as authorizing entitlement to 
special pay for duty subject to hostile fire."  The Veteran 
argues that such constituted new and material evidence to 
reopen the claim for service connection for post traumatic 
stress disorder, as it established he had been exposed to 
combat.  

Even accepting that this document established the Veteran was 
exposed to combat, as already stated above, at the time of 
the April 2004 Board decision, a stressor had already been 
confirmed.  Thus, this document did not establish a fact that 
was not previously part of the claims file and thus could not 
have been part of the basis for reopening the claim, as it 
was not "new and material evidence."  See 38 C.F.R. 
§ 3.156(a).  

The RO has granted an effective date of April 18, 2005, for 
the award of service connection for post traumatic stress 
disorder.  On that day, the Veteran submitted a letter 
stating, "Please provide me copies of my entire VA file 
folder that you have in your possession.  Please include 
copies of all service records."  This letter was considered 
by the RO to be an informal claim to reopen the claim for 
service connection for PTSD.

Because the RO has granted an effective date of April 18, 
2005, and the Board does not find that there was any 
application, either formal or informal, to reopen the claim 
for service connection for post traumatic stress disorder 
received between April 2004 and April 2005, see 38 C.F.R. §§ 
3.1(p), 3.155 (2008), an earlier effective date is not 
warranted.  The benefit-of-the-doubt rule is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has alleged that his claim for entitlement to an 
earlier effective date for a 100 percent evaluation for post 
traumatic stress disorder is inextricably intertwined with 
his claim for entitlement to an earlier effective date for 
the award of service connection for post traumatic stress 
disorder.  Had the Board granted an earlier effective date 
for the award of service connection for post traumatic stress 
disorder, the Veteran would then have had the opportunity to 
appeal the evaluation the RO assigned for that time period 
(assuming the RO assigned an evaluation less than 
100 percent).  As the Board has denied an earlier effective 
date for the award of service connection for post traumatic 
stress disorder, the claim for entitlement to an earlier 
effective date for the 100 percent evaluation for post 
traumatic stress disorder is neither inextricably intertwined 
with the current claim nor ripe for review.








ORDER

An effective date earlier than April 18, 2005, for the award 
of service connection for post traumatic stress disorder is 
denied.



________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


